DISSENTING OPINION.
In my opinion the trial court erred in its. declarations of law which, practically cut out defendant’s defense. And so, in effect, it was declared by the court that there was no evidence tending to show, an abandonment. My views on that subject are expressed in a dissent filed in Johnson v. Hartford Life Ins. Co., this day decided. As in that case, I deem the decision of the majority in conflict with Konta v. St. Louis Stock Exchange, 189 Mo. 26; and the following decisions of the St. Louis Court of Appeals. [Glardon v. Supreme Lodge K. of P., 50 Mo. App. 45; Miller v. Grand Lodge, 72 Mo. App. 499; Lavin v. Grand Lodge A. O. U. W., 112 Mo. App. 1; Bange v. Supreme Council Legion of Honor, 128 Mo. App. 461.] The case should therefore be transferred to the Supreme Court for final determination.